DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's response regarding the Obviousness-type Double Patenting Rejections are noted. No arguments against the rejections were presented and the rejections are therefore still considered proper.
On to the 101 rejections. The Examiner appreciates the arguments made and finds them wholly reasonable. Unfortunately, the applicant is correct that it is still TC 3700 policy to reject this type of claim under 101. 
While the applicant pointed to a PTAB decision in US 12/268,247, the Examiner points to a PTAB decision in US App. No. 10/080,177 (Ex Parte Kamrava (PTAB 2012); it is noted that the Examiner believes that neither of these cases are considered precedential). 
In Kamrava, the patent is generally directed toward a uterine catheter that can be used to deposit a fertilized embryo. Some of the claims also include the embryo as an element of the claim itself with "the catheter … further comprising an embryo in the distal portion." In its November 26, 2012 decision, the Patent Trials and Appeals Board (PTAB) concluded that those claims could not be patentable.
Focusing on Section 101, the board noted that an embryo is subject matter ineligible because it is a part of the human body. Further, the combination of the ineligible subject matter with the eligible subject matter catheter offers no cure. "To allow one to sidestep 35 U.S.C. §101 by simply pairing in combination patent-ineligible subject matter with patent-eligible subject matter would impermissibly exalt claim strategy (form) over claimed subject matter (substance)." As a second ground of rejection, the Board raised the new Section 33(a) of the Leahy-Smith America Invents Act. That section prohibits the patenting of "a claim directed to or encompassing a human organism."
As the Board notes, on remand to the examiner, applicant can rather easily cure the defect by claiming a catheter "adapted to hold the embryo" rather than claiming a catheter that includes the embryo. 
In this case, a recipient, a skull and a mastoid bone are subject matter ineligible because they are, or are a part of, the human body. Per above, the PTAB has held that combining the body/body part with the implant/casing would not cure this deficiency in the apparatus claims.
Regarding claims 21 and 22 and 36, there is a misunderstanding as to what the Examiner believes to be the housing and implant package over which the apparatus and assembly extends. In the rejection, the Examiner stated that “body portion 622/624 [of the previously defined apparatus/assembly being the combination of elements 621/622/624] extends from one side of the implant package 626 across a top of the package”. The initial statement in par. 16 of the previous rejection that element 620 was the housing/implant package was merely a typographical error and should have been element 626, as it was later referred to in the rejection.  Element 626 is disclosed in Col. 31, lines 5-27 (which the Examiner cited as support for the housing/implant package recitations of claims 21 and 36) and this section of Fischell clearly discloses that “electronics module 626 contains most if not all of the electronic circuitry” thus reading on the claimed “housing” in claim 21 and claimed “implant package” in claim 36 (the ONLY structural limitation of the housing and implant package is that each contains electrical components, which is met by element 626 of Fischell). With regards to claim 22, with element 626 being the housing, this housing is NOT fixed to the apparatus assembly 621/622/624, as Col. 31, lines 44-48 of Fischell clearly supports (i.e., that element 626 can be separately removed/replaced from the implant). The rejections of claims 21, 22 and 36 are still considered proper.
The Examiner disagrees that using the combination of elements 621, 622 and 624 as the claimed “apparatus” is improper. The claim does not require the “apparatus” to be non-divisible, or a structure singularly formed from a singular piece of material. Using the applicant’s analogy of a car hood, a car hood can (as a mere example) include a steel portion, carbon fiber portions for lower weight, a plastic air intake, aluminum hinges, and a flame retardant covering. COLLECTIVELY, these all would make up the “hood”. As such, elements 621, 622 and 624 COLLECTIVELY make up the claimed apparatus. The applicant is invited to amend the claims to preclude this interpretation.
Regarding amended claims 36 and 37, as clearly seen in figure 20 and disclosed in Col. 31, lines 5-12 discloses that there are 4 holes in apparatus/assembly 621/622/624 through which at least two bone screws 623 pass. The claimed “structure” in claim 36 and the claimed “body” in claim 37 is element 624, which is “included” in the collective “assembly” and clearly extends from beyond one side of the package 626 to beyond another side of the package. Additionally, claim 36 makes clear that the “assembly” can “include” distinct portions, just as the Examiner considers the “assembly” of Fischell to collectively be elements 621, 622 and 624.
Regarding claim 43, the adhesive it also considered part of the structure 624 as it is adhering to it (Col. 31, lines 21-27).
Examiner’s arguments above also pertain to applicant’s arguments regarding claim 47 (i.e., the housing/implant package is element 626 and the apparatus/assembly is the collective combination of elements 621, 622, 624.
All previous rejections are still considered proper.
Specification
Examiner requests that the applicant ensure the continuity data in the first paragraph of the specification remains up to date throughout prosecution of the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 35, 46 and 49 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Each of these claims recites and requires the structure to be implanted in the body, or recites structure in direct relation to the human body, thus the human body is a structural limitation required by the invention.
For example, claim 33 recites/requires that the apparatus is in contact with the bone of the skull. The claim should recite “configured to be in contact.” Claims 46 and 49 all recite similar limitations and have similar solutions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, 24-32, 35-43, 46, 47, 49, 51-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,545,522. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the current claims.
Claims 21, 22, 24-32, 35-43, 46, 47, 49, 51-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 10,610,691. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the current claims.
Claims 21, 22, 24-32, 35-43, 46, 47, 49, 51-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 11,045,655. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the current claims.
Claims 21, 22, 24-32, 35-43, 46, 47, 49, 51-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 23-46 of copending Application No. 16/841,131 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate the current claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 53 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 53 recites a “fourth portion”, but a “third portion” was never recited in the claim or claim 47 from which it depends.
Claim 57 recites the limitation "the third portion".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 21, 22, 24-27, 30-32, 35-38, 40-43, 46, 47, 49, 51 are rejected under pre-AIA  35 U.S.C. 102(a,e) as being anticipated by Fischell et al. (US 6,427,086, hereinafter Fischell).
Regarding claims 21, 26, 35 and 36, Fischell discloses an implantable component of a hearing prosthesis as seen in figure 19 (Col. 8, lines 40-44 and lines 57-62 and Col. 33, lines 7-20). The implantable component includes a housing/implant package 626 containing electrical components (Col. 31, lines 5-27). The implantable component further includes an antenna coil 635 (Col. 30, lines 1-67). As seen in figure 21, an apparatus/assembly 621/622/624 is configured to secure the implant package to bone of the skull. Body portion 622/624 of the assembly extends from one side of the implant package 626 across a top of the package to another side of the package opposite the one side of the package, the top of the package being opposite a skull facing side of the package.
Further regarding claim 21, as well as claims 23, 27, 37 and 38, bone screws 623 are located beyond and on opposite sides of the sides of the implant package to secure the body portion 622/624 to the bone of the skull via at least two holes through which the screws are placed (figures 20 and 21 and Col. 31, lines 5-47).
Regarding claims 22, 24, 26 and 51, the housing/implant package 626 can be removed from the apparatus/assembly, and vice versa, and therefore the housing/implant package is not “fixed” to the apparatus/assembly. The apparatus subdivided into at least two flanges, each on an opposite side of the housing (see figures 20 and 21).
Regarding claim 31, Fischell discloses the material to be thin-walled metal (Col. 31, lines 5-10). The Examiner would consider any thin-walled metal to be malleable, if adequate force were applied.
Regarding claim 32, the shape of the apparatus is considered “easily manipulated by a surgeon during surgery.”
Regarding claim 46, the claimed arrangements are shown in figure 19 of Fischell.
Regarding claims 24, 25, 40 and 41, the assembly includes detachable flange plate 624, which extends from one side of the package across the top of the package to another side of the package (figure 21 and Col. 31, lines 20-27).
Regarding claims 30 and 43, Fischell discloses the apparatus includes a rubber adhesive (Col. 31, lines 21-27).
Regarding claim 42, as seen in figure 21, the assembly is sized to accept the package without modification of the package.
Regarding claims 47 and 49, as seen in figures 19 and 21, the assembly includes portions of elements 622 on opposite sides of the package that lay on the surface of the skull. The coil 635 also lays on the surface of the skull at approximately the same level.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischell.
While Fischell is silent as to the use of washers with the disclosed screws, the Examiner takes Official Notice that washers are universally used with screws because they evenly distribute torque and force from the screw in order to provide better anchoring as well as protect the surfaces from damage from the screw. Therefore it would have been obvious to one of ordinary skill in the art at the tie of the applicant’s effective filing date to modify Fischell to utilize washers with the screws in order to protect the implant and skull from damage and evenly distribute the anchoring force. It is noted that the applicant did not traverse the use of Official Notice in the reply filed on 6/27/2022 and thus this is taken as admitted prior art moving forward in prosecution, as per MPEP 2144.03(C).
Claim 54 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischell.
Fischell discloses a housing 626, which is shown in figure 21 as having walls, and is described in Col. 31, lines 17-20 as “containing” electrical circuitry. However, Fischell is silent as to the walls being hermetically sealed. However, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to make the walls hermetically sealed in order to protect the electronic circuitry from bodily fluids, especially when the housing 626 is being inserted through an incision into the body and implant (Col. 31, lines 43-47).
Allowable Subject Matter
Claims 52, 55 and 56 would be allowable if terminal disclaimers were filed to overcome the double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 




Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792